Title: To George Washington from George Mason, 2 October 1785
From: Mason, George
To: Washington, George



Dear Sir
Gunston-Hall [Fairfax County] Octor 2d 1785

I take the Liberty of inclosing You a Memorial and Remonstrance to the General Assembly, confided to me by a particular Freind, whose Name I am not at Liberty to mention; and as the Principles it avows entirely accord with my Sentiments on the Subject (which is a very important one) I have been at the Charge of printing several Copys, to disperse in the different parts of the Country. You will easily perceive that all Manner of Declamation, & Address to the passions, have been avoided, as unfair in themselves, & improper for such a Subject, and altho’ the Remonstrance is long, that Brevity has been aimed at; but the Field is extensive.
If upon Consideration, You approve the Arguments, & the principles upon which they are founded, Your Signature will both give the Remonstrance weight, and do it Honour. I wou’d have waited on you personally, upon this Occasion; but have been so shattered by a late violent Fit of the convulsive Cholic, complicated with the Gout in my Stomach, that I am hardly able to walk across the Floor.
The Bearer will deliver you a packet, inclosing another Copy for my Friend Dr Stuart. I am in Hopes He, & his Colleague,

will endeavour to forward the Subscriptions in this County. Mrs Mason, & the Family here, present their Compliments to You, Your Lady, & Miss Bassett, with Dear Sir Your affecte & obdt Sert

G. Mason

